SCHEB, Acting Chief Judge.
The defendant, Bruce Vorce, challenges that portion of his sentence for grand theft which requires him to make restitution. We find no merit in his arguments but write to make one comment.
The defendant argues that he lacks the financial resources to make the ordered restitution within the period of his probation. This contention, while potentially true, is premature. The court did not make any order regarding the amount or time schedule of restitution payments, but merely directed the probation officer to get more details on the defendant’s income and expenses and suggest to the court a payment schedule. When the trial court specifies a payment schedule, the defendant is entitled to notice and a hearing under section 775.089, Florida Statutes (1987). If the defendant is aggrieved by the resulting order, he could then appeal.
Affirmed.
LEHAN and THREADGILL, JJ., concur.